          Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 1 of 35

                          NATIONAL SECURITY COUNSELORS
                                              4702 LEVADA TERRACE
                                              ROCKVILLE, MD 20853
                                                         ______



                                         TELEPHONE: (301) 728-5908
                                          FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                            18 February 2020

Ellen Knight
Senior Director
Access Management Directorate
National Security Council
Washington, DC 20504

Re:     Expedited FOIA Request – The Room Where It Happened (Part I)

Dear Ms. Knight:

       This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of all information
from the first manuscript of the forthcoming book The Room Where It Happened (“the
manuscript”) submitted to your office by former National Security Advisor John Bolton
(“Bolton”) that the Government has prohibited—or is attempting to prohibit—Bolton from
publishing.

         Please note the specific language of this request. Information that the Government is
allowing Bolton to publish is to be treated as non-responsive to this request. This request is just
for the information the Government is prohibiting—or attempting to prohibit—Bolton from
publishing. The practical effect of this language is that the non-responsive information must be
clearly identified in a distinguishable way from any information you might consider subject to a
FOIA exemption. For instance, if a page of the manuscript contains both non-responsive
information and responsive information for which you are claiming an exemption, it must be
obvious which redactions pertain to non-responsive information and which redactions pertain to
information being withheld pursuant to a FOIA exemption; you may not simply redact the page
in full and state that it contains both non-responsive and exempt information. This is because the
amount of responsive information—i.e., the amount of information the Government is not
allowing Bolton to publish—possesses independent informational value.

        Similarly, we are only interested in the first manuscript submitted to your office; we have
no interest in later versions which show the back and forth of the prepublication review process.
In layman’s terms, this means that if you initially informed Bolton that he is not allowed to
publish certain information, that information is responsive to this request by virtue of the fact
that you informed him that he could not publish it.




                                                          1                               Ex. A
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 2 of 35




       For purely illustrative purposes, I have provided some possible scenarios and how they
should be handled, and why.

       1.     Bolton submits his first manuscript to you on 1 December. You send a redacted
              copy back to him on 1 January. In this scenario, the redacted parts would be
              responsive to this request, and the unredacted parts would be non-responsive. You
              have attempted to prohibit Bolton from publishing the information by telling him
              he may not publish them.

       2.     Bolton submits his first manuscript to you on 1 December. You make an internal
              determination that the 4th line on page 10 must be redacted. You inform Bolton
              on 1 January that he “must remove the 4th line on page 10.” In this scenario, the
              4th line on page 10 would be responsive to this request. You have attempted to
              prohibit Bolton from publishing the information by telling him he may not publish
              it.

       3.     Bolton submits his first manuscript to you on 1 December. You make an internal
              determination that the 4th line on page 10 must be redacted. As of the date you
              process this request, you have not yet informed Bolton that he must remove the
              4th line on page 10. In this scenario, the 4th line on page 10 would be responsive
              to this request. You have attempted to prohibit Bolton from publishing the
              information by deciding that he may not publish it, regardless of whether you
              have told him so.

       4.     Bolton submits his first manuscript to you on 1 December. You make an internal
              determination that the 4th line on page 10 must be redacted. As of the date you
              process this request, you have not yet completed your review of the entire
              manuscript. In this scenario, the 4th line on page 10 would be responsive to this
              request. You have attempted to prohibit Bolton from publishing the information
              by deciding that he may not publish it, regardless of whether you have completed
              reviewing the other information in the manuscript.

       5.     Bolton submits his first manuscript to you on 1 December. You make an internal
              determination that the 4th line on page 10 may need to be redacted pending
              further review and that the 6th line on page 12 must be redacted. You do not
              inform Bolton of the potential redaction on page 10. As of the date you process
              this request, you have not yet completed your review of page 10. In this scenario,
              the 6th line on page 12 would be responsive to this request, while the 4th line on
              page 10 would be non-responsive. You have attempted to prohibit Bolton from
              publishing the information on page 12 by deciding that he may not publish it, but
              you have not attempted to prohibit him from publishing the information on page
              10 because you have not made a decision yet.

       6.     Bolton submits his first manuscript to you on 1 December. You make an internal
              determination that the 4th line on page 10 may need to be redacted pending
              further review and that the 6th line on page 12 must be redacted. You inform




                                               2
          Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 3 of 35




                  Bolton that he must remove the 4th line on page 10 and the 6th line on page 12.
                  As of the date you process this request, you have not yet completed your review
                  of page 10. In this scenario, the both the 4th line on page 10 and the 6th line on
                  page 12 would be responsive to this request. You have attempted to prohibit
                  Bolton from publishing the information on both pages by telling him he may not
                  publish it.

         7.       Bolton submits his first manuscript to you on 1 December. You make an internal
                  determination on 1 January that the 4th line on page 10 and the 6th line on page
                  12 may need to be redacted pending further review but that the remainder of the
                  manuscript presents no issues. You inform Bolton on 1 February that you are still
                  reviewing the manuscript, that you have identified some unspecified potential
                  issues, and that he may not publish the manuscript without receiving clearance
                  from your office. You have not completed your review of pages 10 and 12 as of
                  the date you process this request. In this scenario, both the 4th line on page 10 and
                  the 6th line on page 12 would be responsive to this request, while the remainder
                  of the manuscript would be non-responsive. You have attempted to prohibit
                  Bolton from publishing the information on both pages by telling him he may not
                  publish it yet, but you have not attempted to prohibit Bolton from publishing the
                  remainder of the manuscript because you would not redact it in the final version
                  you send to him. 1

         8.       Bolton submits his first manuscript to you on 1 December. You make an internal
                  determination on 1 January that the 4th line on page 10 and the 6th line on page
                  12 may need to be redacted pending further review but that the remainder of the
                  manuscript presents no issues. You inform Bolton on 1 February that you are still
                  reviewing the manuscript, that you have identified some unspecified potential
                  issues, and that he may not publish the manuscript without receiving clearance
                  from your office. You make an internal determination on 15 February that the
                  information on page 10 does not need to be redacted. You have not completed
                  your review of page 12 as of the date you process this request. In this scenario, the
                  6th line on page 12 would be responsive to this request, while the remainder of
                  the manuscript—including the 4th line on page 10—would be non-responsive.
                  You have attempted to prohibit Bolton from publishing the information on page
                  12 by telling him he may not publish it yet, but you have not attempted to prohibit
                  Bolton from publishing the remainder of the manuscript because you would not
                  redact it in the final version you send to him.

         9.       Bolton submits his first manuscript to you on 1 December. You refer a copy to the
                  Central Intelligence Agency (“CIA”) on 15 December. CIA informs you on 1
1
  This scenario and the next admittedly do not perfectly mesh with the others. We include them simply to prevent
you from wasting time processing the entire book—including the parts you have no intent to prohibit him from
publishing—simply because you sent his lawyer a letter stating that Bolton could not publish anything before the
review was complete. The purpose of this request is to learn which parts of the manuscript the Government wants to
censor, not to get a free copy of the book. As such, we have no interest in parts that the Government has no interest
in censoring, regardless of whether or not Bolton has been given final clearance to publish the book as of the date
you process this request.




                                                         3
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 4 of 35




              January that the 4th line on page 10 must be redacted. You make a determination
              not to overrule CIA on this point. In this scenario, the 4th line on page 10 would
              be responsive to this request. The Government has attempted to prohibit Bolton
              from publishing the information by CIA deciding that he may not publish it and
              you deciding not to overrule CIA’s decision.

       10.    Bolton submits his first manuscript to you on 1 December. You refer a copy to
              CIA on 15 December. CIA informs you on 1 January that the 4th line on page 10
              must be redacted. You make a determination to overrule CIA on this point and
              allow Bolton to publish the 4th line on page 10. In this scenario, the 4th line on
              page 10 would be non-responsive to this request. The Government has not
              attempted to prohibit Bolton from publishing the information because you decided
              to overrule CIA’s decision, even if CIA attempted to redact the information.

       11.    Any of the above scenarios where the decision or determination in question is
              made by another Government agency and you will not overrule that decision or
              determination.

        My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—
all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s
recognized expertise in this type of analysis, ensures that the requested information will be
synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.




                                               4
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 5 of 35




        In anticipation of your potential argument that your office is not subject to FOIA, we are
familiar with the relevant case law on the matter, and we do not dispute that the National
Security Council as a whole is not an agency for the purposes of FOIA because it lacks
independent decisionmaking authority. However, the Access Management Directorate does
possess independent decisionmaking authority and does not exist solely to advise the President,
and as such, your office is an agency for the purposes of FOIA, more like the Office of
Management and Budget and the Council on Environmental Quality than like the rest of the
National Security Council.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                 Sincerely,



                                                 Kel McClanahan




                                                5
          Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 6 of 35

                          NATIONAL SECURITY COUNSELORS
                                              4702 LEVADA TERRACE
                                              ROCKVILLE, MD 20853
                                                         ______



                                         TELEPHONE: (301) 728-5908
                                          FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                            18 February 2020

Ellen Knight
Senior Director
Access Management Directorate
National Security Council
Washington, DC 20504

Re:     Expedited FOIA Request – The Room Where It Happened (Part II)

Dear Ms. Knight:

      This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of:

        a)       all records created since 1 July 2019 discussing prepublication review of any
                 manuscript written by former National Security Advisor John Bolton
                 (“Bolton”);
        b)       all records created since 1 November 2019 including the name of Bolton’s
                 forthcoming book The Room Where It Happened;
        c)       all records created since 1 November 2019 including the name “Bolton” or
                 any variations thereof (e.g., “Bolton’s”);
        d)       all records created since 1 November 2019 including the name “Cooper” or
                 any variations thereof (e.g., “Cooper’s”);
        e)       all correspondence created since 1 October 2019 between your office and
                 Bolton or any person representing him.; and
        f)       all correspondence created since 1 October 2019 between your office and any
                 employee of Simon & Schuster.

        My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.




                                                          6
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 7 of 35




        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—
all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s
recognized expertise in this type of analysis, ensures that the requested information will be
synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.

        In anticipation of your potential argument that your office is not subject to FOIA, we are
familiar with the relevant case law on the matter, and we do not dispute that the National
Security Council as a whole is not an agency for the purposes of FOIA because it lacks
independent decisionmaking authority. However, the Access Management Directorate does
possess independent decisionmaking authority and does not exist solely to advise the President,
and as such, your office is an agency for the purposes of FOIA, more like the Office of
Management and Budget and the Council on Environmental Quality than like the rest of the
National Security Council.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                 Sincerely,



                                                 Kel McClanahan




                                                7
          Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 8 of 35

                          NATIONAL SECURITY COUNSELORS
                                               4702 LEVADA TERRACE
                                               ROCKVILLE, MD 20853
                                                          ______



                                          TELEPHONE: (301) 728-5908
                                           FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                             18 February 2020

Mark Lilly
Information and Privacy Coordinator
Central Intelligence Agency
Washington, DC 20505

Re:     Expedited FOIA Request – The Room Where It Happened

Dear Mr. Lilly:

       This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of the following
Publications Review Board or Office of General Counsel records:

        a)       all records created since 1 July 2019 discussing prepublication review of any
                 manuscript written by former National Security Advisor John Bolton
                 (“Bolton”);
        b)       all records created since 1 November 2019 including the name of Bolton’s
                 forthcoming book The Room Where It Happened;
        c)       all records created since 1 November 2019 including the name “Bolton” or
                 any variations thereof (e.g., “Bolton’s”); and
        d)       all portions of Bolton’s manuscript which were provided to the Central
                 Intelligence Agency for prepublication review.1

       My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or


1
 If a final decision has been made regarding prepublication review of Bolton’s book as of the time you complete
your processing of this request, you may treat any portions of the manuscript which were authorized for publication
as non-responsive to this request. The purpose of this request is to learn which parts of the manuscript the
Government wants to censor, not to get a free copy of the book. As such, we have no interest in parts that the
Government has no interest in censoring.




                                                           8
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 9 of 35




activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—
all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s
recognized expertise in this type of analysis, ensures that the requested information will be
synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                  Sincerely,



                                                  Kel McClanahan




                                                 9
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 10 of 35

                          NATIONAL SECURITY COUNSELORS
                                              4702 LEVADA TERRACE
                                              ROCKVILLE, MD 20853
                                                         ______



                                         TELEPHONE: (301) 728-5908
                                          FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                            26 May 2020

Mark Lilly
Information and Privacy Coordinator
Central Intelligence Agency
Washington, DC 20505

Re:     Expedited FOIA Request – The Room Where It Happened (Part II)

Dear Mr. Lilly:

       On 18 February 2020, I submitted a Freedom of Information Act (“FOIA”) request—
assigned Req. No. F-2020-00938—on behalf of my client Legal Eagle LLC (“Legal Eagle”) for
various records pertaining to former National Security Advisor John Bolton and his forthcoming
book The Room Where It Happened. This is a FOIA request for all records responsive to that
request created since the cutoff date of that request. You may exclude any information you are
processing as part of that request.

        My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—
all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s
recognized expertise in this type of analysis, ensures that the requested information will be




                                                        10
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 11 of 35




synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                 Sincerely,



                                                 Kel McClanahan




                                               11
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 12 of 35

                          NATIONAL SECURITY COUNSELORS
                                               4702 LEVADA TERRACE
                                               ROCKVILLE, MD 20853
                                                          ______



                                          TELEPHONE: (301) 728-5908
                                           FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                             18 February 2020

OSD/JS FOIA Requester Service Center
Freedom of Information Division
1155 Defense Pentagon
Washington, DC 20301-1155

Re:     Expedited FOIA Request – The Room Where It Happened

To Whom It May Concern:

      This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of the following
Defense Office of Prepublication and Security Review (“DOPSR”) 1 or Office of General
Counsel records:

        a)       all records created since 1 July 2019 discussing prepublication review of any
                 manuscript written by former National Security Advisor John Bolton
                 (“Bolton”);
        b)       all records created since 1 November 2019 including the name of Bolton’s
                 forthcoming book The Room Where It Happened;
        c)       all records created since 1 November 2019 including the name “Bolton” or
                 any variations thereof (e.g., “Bolton’s”); and
        d)       all portions of Bolton’s manuscript which were provided to the Defense
                 Department for prepublication review. 2

       My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70

1
 If DOPSR is not the appropriate component to conduct prepublication review on materials referred to the Defense
Department from another agency, please search the relevant component.
2
 If a final decision has been made regarding prepublication review of Bolton’s book as of the time you complete
your processing of this request, you may treat any portions of the manuscript which were authorized for publication
as non-responsive to this request. The purpose of this request is to learn which parts of the manuscript the
Government wants to censor, not to get a free copy of the book. As such, we have no interest in parts that the
Government has no interest in censoring.




                                                         12
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 13 of 35




million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—
all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s
recognized expertise in this type of analysis, ensures that the requested information will be
synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                 Sincerely,



                                                 Kel McClanahan




                                               13
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 14 of 35

                          NATIONAL SECURITY COUNSELORS
                                              4702 LEVADA TERRACE
                                              ROCKVILLE, MD 20853
                                                         ______



                                         TELEPHONE: (301) 728-5908
                                          FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                            26 May 2020

OSD/JS FOIA Requester Service Center
Freedom of Information Division
1155 Defense Pentagon
Washington, DC 20301-1155

Re:     Expedited FOIA Request – The Room Where It Happened (Part II)

To Whom It May Concern:

       On 18 February 2020, I submitted a Freedom of Information Act (“FOIA”) request—
assigned Req. No. 20-F-0721—on behalf of my client Legal Eagle LLC (“Legal Eagle”) for
various records pertaining to former National Security Advisor John Bolton and his forthcoming
book The Room Where It Happened. This is a FOIA request for all records responsive to that
request created since the cutoff date of that request. You may exclude any information you are
processing as part of that request.

        My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—
all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s
recognized expertise in this type of analysis, ensures that the requested information will be




                                                        14
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 15 of 35




synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                 Sincerely,



                                                 Kel McClanahan




                                               15
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 16 of 35

                          NATIONAL SECURITY COUNSELORS
                                               4702 LEVADA TERRACE
                                               ROCKVILLE, MD 20853
                                                          ______



                                          TELEPHONE: (301) 728-5908
                                           FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                             18 February 2020

Arnetta Mallory
National Security Division
Department of Justice
950 Pennsylvania Avenue, NW
Room 6150
Washington, DC 20530-0001

Re:     Expedited FOIA Request – The Room Where It Happened

Dear Ms. Mallory:

       This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of the following
records:

        a)       all records created since 1 July 2019 discussing prepublication review of any
                 manuscript written by former National Security Advisor John Bolton
                 (“Bolton”);
        b)       all records created since 1 November 2019 including the name of Bolton’s
                 forthcoming book The Room Where It Happened;
        c)       all records created since 1 November 2019 including the name “Bolton” or
                 any variations thereof (e.g., “Bolton’s”); and
        d)       all portions of Bolton’s manuscript which were provided to the Justice
                 Department for prepublication review. 1

       My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to

1
 If a final decision has been made regarding prepublication review of Bolton’s book as of the time you complete
your processing of this request, you may treat any portions of the manuscript which were authorized for publication
as non-responsive to this request. The purpose of this request is to learn which parts of the manuscript the
Government wants to censor, not to get a free copy of the book. As such, we have no interest in parts that the
Government has no interest in censoring.




                                                         16
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 17 of 35




public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—
all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s
recognized expertise in this type of analysis, ensures that the requested information will be
synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                  Sincerely,



                                                  Kel McClanahan




                                               17
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 18 of 35

                          NATIONAL SECURITY COUNSELORS
                                               4702 LEVADA TERRACE
                                               ROCKVILLE, MD 20853
                                                          ______



                                          TELEPHONE: (301) 728-5908
                                           FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                             18 February 2020

Melissa Golden
Office of Legal Counsel
Department of Justice
950 Pennsylvania Avenue, NW
Room 5511
Washington, DC 20530-0001

Re:     Expedited FOIA Request – The Room Where It Happened

Dear Ms. Golden:

       This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of the following
records:

        a)       all records created since 1 July 2019 discussing prepublication review of any
                 manuscript written by former National Security Advisor John Bolton
                 (“Bolton”);
        b)       all records created since 1 November 2019 including the name of Bolton’s
                 forthcoming book The Room Where It Happened;
        c)       all records created since 1 November 2019 including the name “Bolton” or
                 any variations thereof (e.g., “Bolton’s”); and
        d)       all portions of Bolton’s manuscript which were provided to the Justice
                 Department for prepublication review. 1

       My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to

1
 If a final decision has been made regarding prepublication review of Bolton’s book as of the time you complete
your processing of this request, you may treat any portions of the manuscript which were authorized for publication
as non-responsive to this request. The purpose of this request is to learn which parts of the manuscript the
Government wants to censor, not to get a free copy of the book. As such, we have no interest in parts that the
Government has no interest in censoring.




                                                         18
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 19 of 35




public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—
all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s
recognized expertise in this type of analysis, ensures that the requested information will be
synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                  Sincerely,



                                                  Kel McClanahan




                                               19
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 20 of 35

                          NATIONAL SECURITY COUNSELORS
                                              4702 LEVADA TERRACE
                                              ROCKVILLE, MD 20853
                                                         ______



                                         TELEPHONE: (301) 728-5908
                                          FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                            26 May 2020

Melissa Golden
Office of Legal Counsel
Department of Justice
950 Pennsylvania Avenue, NW
Room 5511
Washington, DC 20530-0001

Re:     Expedited FOIA Request – The Room Where It Happened (Part II)

Dear Ms. Golden:

       On 18 February 2020, I submitted a Freedom of Information Act (“FOIA”) request—
assigned Req. No. FY20-051—on behalf of my client Legal Eagle LLC (“Legal Eagle”) for
various records pertaining to former National Security Advisor John Bolton and his forthcoming
book The Room Where It Happened. This is a FOIA request for all records responsive to that
request created since the cutoff date of that request. You may exclude any information you are
processing as part of that request.

        My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—




                                                        20
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 21 of 35




all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s
recognized expertise in this type of analysis, ensures that the requested information will be
synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                 Sincerely,



                                                 Kel McClanahan




                                               21
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 22 of 35

                           NATIONAL SECURITY COUNSELORS
                                               4702 LEVADA TERRACE
                                               ROCKVILLE, MD 20853
                                                          ______



                                          TELEPHONE: (301) 728-5908
                                           FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                             18 February 2020

Department of State
Office of Information Programs and Services
A/GIS/IPS/RL
SA-2, Suite 8100
Washington, DC 20522-02085

Re:      Expedited FOIA Request – The Room Where It Happened

To Whom It May Concern:

        This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of the following Office
of Information Programs and Services (“IPS”) 1 or Office of the Legal Adviser records:

         a)       all records created since 1 July 2019 discussing prepublication review of any
                  manuscript written by former National Security Advisor John Bolton
                  (“Bolton”);
         b)       all records created since 1 November 2019 including the name of Bolton’s
                  forthcoming book The Room Where It Happened;
         c)       all records created since 1 November 2019 including the name “Bolton” or
                  any variations thereof (e.g., “Bolton’s”); and
         d)       all portions of Bolton’s manuscript which were provided to the State
                  Department for prepublication review. 2

       My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70

1
 If IPS is not the appropriate component to conduct prepublication review on materials referred to the State
Department from another agency, please search the relevant component.
2
 If a final decision has been made regarding prepublication review of Bolton’s book as of the time you complete
your processing of this request, you may treat any portions of the manuscript which were authorized for publication
as non-responsive to this request. The purpose of this request is to learn which parts of the manuscript the
Government wants to censor, not to get a free copy of the book. As such, we have no interest in parts that the
Government has no interest in censoring.




                                                         22
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 23 of 35




million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—
all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s
recognized expertise in this type of analysis, ensures that the requested information will be
synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                 Sincerely,



                                                 Kel McClanahan




                                               23
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 24 of 35

                          NATIONAL SECURITY COUNSELORS
                                              4702 LEVADA TERRACE
                                              ROCKVILLE, MD 20853
                                                         ______



                                         TELEPHONE: (301) 728-5908
                                          FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                            26 May 2020

Department of State
Office of Information Programs and Services
A/GIS/IPS/RL
SA-2, Suite 8100
Washington, DC 20522-02085

Re:     Expedited FOIA Request – The Room Where It Happened (Part II)

To Whom It May Concern:

       On 18 February 2020, I submitted a Freedom of Information Act (“FOIA”) request—
assigned Req. No. F-2020-03753—on behalf of my client Legal Eagle LLC (“Legal Eagle”) for
various records pertaining to former National Security Advisor John Bolton and his forthcoming
book The Room Where It Happened. This is a FOIA request for all records responsive to that
request created since the cutoff date of that request. You may exclude any information you are
processing as part of that request.

        My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—
all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s




                                                        24
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 25 of 35




recognized expertise in this type of analysis, ensures that the requested information will be
synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                 Sincerely,



                                                 Kel McClanahan




                                               25
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 26 of 35

                          NATIONAL SECURITY COUNSELORS
                                               4702 LEVADA TERRACE
                                               ROCKVILLE, MD 20853
                                                          ______



                                          TELEPHONE: (301) 728-5908
                                           FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                             21 February 2020

Patricia Gaviria
Director, Information Management Division
Office of the Director of National Intelligence
Washington, DC 20511

Re:     Expedited FOIA Request – The Room Where It Happened

Dear Ms. Gaviria:

      This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of the following
Information Management Division or Office of General Counsel records:

        a)       all records created since 1 July 2019 discussing prepublication review of any
                 manuscript written by former National Security Advisor John Bolton
                 (“Bolton”);
        b)       all records created since 1 November 2019 including the name of Bolton’s
                 forthcoming book The Room Where It Happened;
        c)       all records created since 1 November 2019 including the name “Bolton” or
                 any variations thereof (e.g., “Bolton’s”); and
        d)       all portions of Bolton’s manuscript which were provided to the Office of the
                 Director of National Intelligence for prepublication review. 1

       My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or


1
 If a final decision has been made regarding prepublication review of Bolton’s book as of the time you complete
your processing of this request, you may treat any portions of the manuscript which were authorized for publication
as non-responsive to this request. The purpose of this request is to learn which parts of the manuscript the
Government wants to censor, not to get a free copy of the book. As such, we have no interest in parts that the
Government has no interest in censoring.




                                                         26
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 27 of 35




activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. Bolton’s entire manuscript concerns the operations or activities of the Government.
Moreover, the requested information will shed significant light on the prepublication review
process used in this case—itself a Government activity. The requested material is likely to
significantly contribute to public understanding of the Government operations or activities in
question. One of the most popular LegalEagle segments is the “Real Law Review” series, in
which the host explains the legal issues behind major stories in the news. In recent months, this
has included discussions about executive power, privileges, impeachment, and related issues—
all of which are relevant to this request. This built in audience, coupled with Legal Eagle’s
recognized expertise in this type of analysis, ensures that the requested information will be
synthesized, packaged, and explained in terms which will significantly improve the
understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding this manuscript and the Government’s
efforts to prohibit Bolton from providing the requested information—either in his book or in
Congressional testimony—this request satisfies the compelling need standard for expedited
processing, since it is made by a person primarily engaged in disseminating information to
inform the public about Government activity involving topics of breaking news.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                  Sincerely,



                                                  Kel McClanahan




                                               27
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 28 of 35

                          NATIONAL SECURITY COUNSELORS
                                              4702 LEVADA TERRACE
                                              ROCKVILLE, MD 20853
                                                         ______



                                         TELEPHONE: (301) 728-5908
                                          FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                            18 February 2020

Ellen Knight
Senior Director
Access Management Directorate
National Security Council
Washington, DC 20504

Re:     Expedited FOIA Request – Prepublication Review Rules

Dear Ms. Knight:

        This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of all current
regulations, policy statements, guidelines, memoranda, training materials, handbooks,
manuals, checklists, worksheets, instructions, and similar documents which provide
direction for officials performing prepublication review of documents submitted to your
office. You may exclude obsolete or superseded records.

        My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. The requested information will shed significant light on the prepublication review
process used in this case. The requested material is likely to significantly contribute to public
understanding of the Government operations or activities in question. One of the most popular
LegalEagle segments is the “Real Law Review” series, in which the host explains the legal issues
behind major stories in the news. In recent months, this has included discussions about executive
power, privileges, impeachment, and related issues—all of which are relevant to this request in
light of the highly publicized prepublication review of former National Security Advisor John
Bolton’s (“Bolton”) forthcoming book The Room Where It Happened. This built in audience,




                                                        28
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 29 of 35




coupled with Legal Eagle’s recognized expertise in this type of analysis, ensures that the
requested information will be synthesized, packaged, and explained in terms which will
significantly improve the understanding of these issues by a large segment of the general public.

        Similarly, because of the issues surrounding Bolton’s book and the Government’s efforts
to prohibit him from providing the requested information—either in his book or in Congressional
testimony—this request satisfies the compelling need standard for expedited processing, since it
is made by a person primarily engaged in disseminating information to inform the public about
Government activity involving topics of breaking news. While these guidance documents may
not be directly about Bolton or his book, they are the rules that your office will be following
when conducting this review, and therefore they are directly related to the topic of widespread
media interest.

        In anticipation of your potential argument that your office is not subject to FOIA, we are
familiar with the relevant case law on the matter, and we do not dispute that the National
Security Council as a whole is not an agency for the purposes of FOIA because it lacks
independent decisionmaking authority. However, the Access Management Directorate does
possess independent decisionmaking authority and does not exist solely to advise the President,
and as such, your office is an agency for the purposes of FOIA, more like the Office of
Management and Budget and the Council on Environmental Quality than like the rest of the
National Security Council.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                 Sincerely,



                                                 Kel McClanahan




                                               29
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 30 of 35

                          NATIONAL SECURITY COUNSELORS
                                              4702 LEVADA TERRACE
                                              ROCKVILLE, MD 20853
                                                         ______



                                         TELEPHONE: (301) 728-5908
                                          FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                            18 February 2020

FOIA Coordinator
George W. Bush Presidential Library and Museum
2943 SMU Boulevard
Dallas, TX 75205

Re:     Expedited FOIA Request – NSC Prepublication Review Rules

To Whom It May Concern:

        This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of all regulations,
policy statements, guidelines, memoranda, training materials, handbooks, manuals,
checklists, worksheets, instructions, and similar documents which provided direction for
officials who performed prepublication review of documents submitted to the National
Security Council (“NSC”). These records would be located in the Access Management
Directorate of the current NSC, but we do not know if that was the name of the office which
conducted prepublication reviews during the George W. Bush administration.

        Because of the issues surrounding the Government’s efforts to censor all or part of former
National Security Advisor John Bolton’s book The Room Where It Happened, this request
satisfies the compelling need standard for expedited processing, since it is made by a person
primarily engaged in disseminating information1 to inform the public about Government activity
involving topics of breaking news. While these guidance documents will obviously not be about
this book—and may not even be current—they are still directly related to the topic of widespread
media interest, since very little is known about the prepublication review process used by the
NSC, and the rules used by the George W. Bush administration are the most recent such
documents readily accessible by the public.

       Please process the responsive records but do not send us copies. Once you have
completed your processing, please notify me so that we can make arrangements for someone to
review them at an appropriate National Archives facility.



1
 Legal Eagle runs the LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most
popular YouTube channel focused on legal issues—as well as one of the fastest growing educational channels, in the
world—with more than 834,000 subscribers, 5 million monthly views, and 70 million total video views.




                                                        30
        Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 31 of 35




       Thank you for your prompt attention to this request. Your cooperation in this matter
would be appreciated. If you wish to discuss this request, please do not hesitate to contact me.

                                                 Sincerely,



                                                 Kel McClanahan




                                               31
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 32 of 35

                          NATIONAL SECURITY COUNSELORS
                                              4702 LEVADA TERRACE
                                              ROCKVILLE, MD 20853
                                                         ______



                                         TELEPHONE: (301) 728-5908
                                          FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                            18 February 2020

Melissa Golden
Office of Legal Counsel
Department of Justice
950 Pennsylvania Avenue, NW
Room 5511
Washington, DC 20530-0001

Re:     Expedited FOIA Request – Prepublication Review Opinions

Dear Ms. Golden:

      This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of all Office of Legal
Counsel opinions discussing prepublication review.

        My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. The requested information will shed significant light on the prepublication review
process, which is currently a hot media topic given the Government’s attempts to censor former
National Security Advisor John Bolton’s (“Bolton”) book The Room Where It Happened. The
requested material is likely to significantly contribute to public understanding of the Government
operations or activities in question. One of the most popular LegalEagle segments is the “Real
Law Review” series, in which the host explains the legal issues behind major stories in the news.
In recent months, this has included discussions about executive power, privileges, impeachment,
and related issues—all of which are relevant to this request. This built in audience, coupled with
Legal Eagle’s recognized expertise in this type of analysis, ensures that the requested




                                                        32
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 33 of 35




information will be synthesized, packaged, and explained in terms which will significantly
improve the understanding of these issues by a large segment of the general public.

         Similarly, because of the issues surrounding the Government’s efforts to censor all or part
of Bolton’s book, this request satisfies the compelling need standard for expedited processing,
since it is made by a person primarily engaged in disseminating information1 to inform the
public about Government activity involving topics of breaking news. While most or all of these
opinions are unlikely to be about this book, they are still directly related to the topic of
widespread media interest, since the Government is likely to be considering them when
reviewing Bolton’s book.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                         Sincerely,



                                                         Kel McClanahan




1
 Legal Eagle runs the LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most
popular YouTube channel focused on legal issues—as well as one of the fastest growing educational channels, in the
world—with more than 834,000 subscribers, 5 million monthly views, and 70 million total video views.




                                                      33
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 34 of 35

                          NATIONAL SECURITY COUNSELORS
                                              4702 LEVADA TERRACE
                                              ROCKVILLE, MD 20853
                                                         ______



                                         TELEPHONE: (301) 728-5908
                                          FACSIMILE: ( 2 4 0 ) 6 8 1 - 2 1 8 9

KEL MCCLANAHAN, ESQ., EXECUTIVE DIRECTOR (admitted in NY, DC)
      EMAIL: KEL@NATIONALSECURITYLAW.ORG
BRADLEY P. MOSS, ESQ., DEPUTY EXECUTIVE DIRECTOR (admitted in IL, DC)
     EMAIL: BRAD@NATIONALSECURITYLAW.ORG

                                                            26 May 2020

Melissa Golden
Office of Legal Counsel
Department of Justice
950 Pennsylvania Avenue, NW
Room 5511
Washington, DC 20530-0001

Re:     Expedited FOIA Request – Prepublication Review Opinions (Part II)

Dear Ms. Golden:

      This is a request on behalf of my client Legal Eagle LLC (“Legal Eagle”) under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq., for copies of all Office of Legal
Counsel opinions discussing prepublication review which were not responsive to our
previous Req. No. FY20-052.

        My client has no commercial interest in this information. Legal Eagle runs the
LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most popular
YouTube channel focused on legal issues—as well as one of the fastest growing educational
channels, in the world—with more than 834,000 subscribers, 5 million monthly views, and 70
million total video views. Accordingly, Legal Eagle qualifies as a representative of the news
media. Furthermore, Legal Eagle intend to use this information to significantly contribute to
public understanding about a topic of significant public interest involving the operations or
activities of the Government. For this reason we request a public interest fee waiver for this
request, and we do not agree to pay any fees.

        The subject of this request clearly concerns the operations or activities of the
Government. The requested information will shed significant light on the prepublication review
process, which is currently a hot media topic given the Government’s attempts to censor former
National Security Advisor John Bolton’s (“Bolton”) book The Room Where It Happened. The
requested material is likely to significantly contribute to public understanding of the Government
operations or activities in question. One of the most popular LegalEagle segments is the “Real
Law Review” series, in which the host explains the legal issues behind major stories in the news.
In recent months, this has included discussions about executive power, privileges, impeachment,
and related issues—all of which are relevant to this request. This built in audience, coupled with
Legal Eagle’s recognized expertise in this type of analysis, ensures that the requested




                                                        34
         Case 1:20-cv-01732-RC Document 13-1 Filed 08/25/20 Page 35 of 35




information will be synthesized, packaged, and explained in terms which will significantly
improve the understanding of these issues by a large segment of the general public.

         Similarly, because of the issues surrounding the Government’s efforts to censor all or part
of Bolton’s book, this request satisfies the compelling need standard for expedited processing,
since it is made by a person primarily engaged in disseminating information1 to inform the
public about Government activity involving topics of breaking news. While most or all of these
opinions are unlikely to be about this book, they are still directly related to the topic of
widespread media interest, since the Government is likely to be considering them when
reviewing Bolton’s book.

        Please release all responsive records in electronic format. Thank you for your prompt
attention to this request. Your cooperation in this matter would be appreciated. If you wish to
discuss this request, please do not hesitate to contact me.

                                                         Sincerely,



                                                         Kel McClanahan




1
 Legal Eagle runs the LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the most
popular YouTube channel focused on legal issues—as well as one of the fastest growing educational channels, in the
world—with more than 834,000 subscribers, 5 million monthly views, and 70 million total video views.




                                                      35
